


114 S756 : Syrian War Crimes Accountability Act of 2015
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC
114th CONGRESS1st Session
S. 756
IN THE HOUSE OF REPRESENTATIVES

July 15, 2015
Referred to the Committee on Foreign Affairs

AN ACT
To require a report on accountability for war crimes and crimes against humanity in Syria.
 
 
1.Short titleThis Act may be cited as the Syrian War Crimes Accountability Act of 2015.  2.FindingsCongress makes the following findings: 
(1)March 2015 marks the fourth year of the ongoing conflict in Syria.  (2)On December 17, 2014, the United Nations Security Council unanimously adopted Resolution 2191 expressing outrage at the unacceptable and escalating level of violence and the killing of more than 191,000 people, including well over 10,000 children and approximately 1,000,000 injured in Syria. 
(3)More than half of Syria’s population is displaced as of March 2015, with more than 7,600,000 internally displaced and more than 3,700,000 refugees in neighboring countries.  (4)On February 19, 2015, United Nations Secretary-General Ban Ki-moon reported to the Security Council that parties to the conflict are failing to live up to their international legal obligations to protect civilians and called for action to ensure the unfettered delivery of humanitarian relief, an end to the use of denial of services as a weapon of war, and a response to the relentless and indiscriminate attacks on civilians, including through the use of barrel bombs. 
(5)On February 27, 2014, the Department of State issued its 2013 Human Rights Report on Syria, which described President Bashar al Assad’s use of indiscriminate and deadly force in the conflict, including the August 21, 2013, use of sarin gas and artillery to target East Ghouta and Moadamiya al-Sham, suburbs of Damascus, which killed over 1,000 people.  (6)The 2014 United States Commission on International Religious Freedom Annual Report states that in Syria terrorist organizations espouse violence and the creation of an Islamic state with no space for religious diversity and have carried out religiously-motivated attacks and massacres against Alawite, Shi’a and Christian civilians. 
(7)On February 4, 2015, the Executive Council of the Organization for the Prohibition of Chemical Weapons (OPCW) adopted a decision expressing serious concern about the findings with a high degree of confidence of an OPCW fact-finding mission that chlorine had been used as a weapon in some areas of Syria in 2014 and calling for those individuals responsible to be held accountable.  (8)The United Nations Independent International Commission of Inquiry on the Syrian Arab Republic reports that pro-government forces have conducted attacks on Syrian civilian populations, and have utilized murder, torture, assault, and rape as war tactics. Anti-government groups have also committed murder and torture, engaged in hostage-taking, attacked protected objects, and shelled civilian neighborhoods. The Commission’s February 2015 report states that Syria’s civil war has been characterized by massive, recurrent violations of human rights and international humanitarian law that demand urgent international and national action. 
(9)On March 12, 2015, Physicians for Human Rights (PHR) reported that since 2011, at least 610 medical personnel have been killed and there have been 233 deliberate or indiscriminate attacks on 183 medical facilities in Syria. The Physicians for Human Rights report cited evidence that the Government of Syria committed 88 percent of the recorded hospital attacks and 97 percent of medical personnel killings, and has targeted health care and increasingly used it as a weapon of war to destroy its opponents by preventing care, killing thousands of civilians along the way.  (10)Internationally accepted rules of war require actors to distinguish between civilians and combatants and that all parties are obligated to respect and protect the wounded and sick and to take care all reasonable measures to provide safe and prompt access for the wounded and sick to medical care. 
3.Sense of CongressCongress— (1)strongly condemns the ongoing violence, use of chemical weapons, targeting of civilian populations with barrel, incendiary, and cluster bombs and SCUD missiles, and systematic gross human rights violations carried out by Government of Syria and pro-government forces under the direction of President Bashar al-Assad, as well as all abuses committed by violent extremist groups and other combatants involved in the civil war in Syria; 
(2)expresses its support for the people of Syria seeking democratic change;  (3)urges all parties to the conflict to immediately halt indiscriminate attacks on civilians, allow for the delivery of humanitarian and medical assistance, and end sieges of civilian populations; 
(4)calls on the President to support efforts in Syria and on the part of the international community to ensure accountability for war crimes and crimes against humanity committed during the conflict; and  (5)supports the requirement in United Nations Security Council Resolutions 2191, 2165 and 2139 for regular reporting by the Secretary-General on implementation on the resolutions, including of paragraph 2 of resolution 2139, which demands that all parties desist from violations of international humanitarian law and violations and abuses of human rights and calls on the Security Council to establish a committee to investigate past and ongoing gross violations of human rights and war crimes in the Syrian conflict. 
4.Report on accountability for war crimes and crimes against humanity in Syria 
(a)In generalNot later than 90 days after the date of the enactment of this Act, and again not later than 180 days after the cessation of violence in Syria, the Secretary of State shall submit to the appropriate congressional committees a report on war crimes and crimes against humanity in Syria.  (b)ElementsThe report required under subsection (a) shall include the following elements: 
(1)A description of violations of internationally recognized human rights, war crimes, and crimes against humanity perpetrated during the civil war in Syria, including— (A)an account of incidents that may constitute war crimes and crimes against humanity committed by the regime of President Bashar al-Assad and all forces fighting on its behalf; 
(B)an account of incidents that may constitute war crimes and crimes against humanity committed by violent extremist groups, anti-government forces, and any other combatants in the conflict;  (C)a description of any incidents that may violate the principle of medical neutrality and, when possible, an identification of the individual or individuals who engaged in or organized such violations; and 
(D)where possible, a description of the conventional and unconventional weapons used for such crimes and, the origins of the weapons.  (2)A description of efforts by the Department of State and the United States Agency for International Development to ensure accountability for violations of internationally recognized human rights, international humanitarian law, and crimes against humanity perpetrated against the people of Syria by the regime of President Bashar al-Assad, violent extremist groups, and other combatants involved in the conflict, including— 
(A)a description of initiatives that the United States Government has undertaken to train investigators in Syria on how to document, investigate, and develop findings of war crimes, including the number of United States Government or contract personnel currently designated to work full-time on these issues and an identification of the authorities and appropriations being used to support training efforts;  (B)a description and assessment of Syrian and international efforts to ensure accountability for crimes committed during the Syrian conflict, including efforts to promote a transitional justice process that would include criminal accountability and the establishment of an ad hoc tribunal to prosecute the perpetrators of war crimes committed during the civil war in Syria; and 
(C)an assessment of the influence of accountability measures on efforts to reach a negotiated settlement to the conflict during the reporting period.  (c)FormThe report required under subsection (a) may be in unclassified or classified form, but shall include a publicly available annex. 
(d)Appropriate congressional committee definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate; and 
(2)the Committee on Foreign Affairs of the House of Representatives. Passed the Senate July 14, 2015.Julie E. Adams,Secretary 